Citation Nr: 1438425	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple myeloma due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1983 and from November 1987 to October 1995.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this case belongs to the RO in Waco, Texas.

In July 2014 the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's July 2014 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A private oncologist has linked the Veteran's multiple myeloma to his military service.


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Records indicate that in February 2006 the Veteran was diagnosed with plasma cell myeloma.  The Veteran asserts that he was exposed to ionizing radiation while working as an electrician while serving on nuclear-powered submarines in the Navy and subsequently developed multiple myeloma due to his military service and the exposure to radiation received therein.

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disabilities arising from exposure to radiation can be awarded on a direct basis as well as by the presumptive procedures set forth under 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At his July 2014 Board hearing, the Veteran indicated that during his Navy career he had worked on nuclear power surface ships and submarines for six years.  The Veteran noted that his records had indicated that he only wore a TLD (thermal luminescent dosimeter) four times in two years, which, according to the Veteran, was not accurate, as it accounted for only 17 days out of a two year period.  The Veteran stated that he had "gone down" to work on the submarine on many occasions, essentially on a daily basis.  He also stated that prior to 1994 he had served on a nuclear cruiser (USS Bainbridge) for four years and he had served on the ship's emergency response fire team and had trained throughout the entire ship, including engine rooms and reactor rooms.  During the last year of his service on the USS Bainbridge he had trained to work on and maintain the ship's motor, generators, and electrical systems.  He had not been required to wear a TLD at that time because he was not permanently assigned to the engineering department.  The Veteran stated his belief that it was impossible to deny that he had been exposed to radiation during the six years of service working on these vessels.  

In a July 2014 letter, the Veteran's service comrade, PD, indicated that he had served with the Veteran together in the repair department of the USS L. Y. Spear from 1992 to 1994.  PD then stated, in pertinent part, as follows:

[The Veteran] and I worked side by side on many occasions onboard those submarines.  We were assigned to the same electrical repair team and it was our daily job to go down and work on these boats.  As supported by my record of occupational exposure to ionizing radiation, [DD 1141] I received 18 REMS of exposure during this period of time.  It is impossible for me to have received this much exposure and for [the Veteran] to have received none.  Looking at the Veteran's occupational exposure record it shows that he only wore a TLD on 4 different occasions.  I know this to be incorrect.  On many occasions [the Veteran] and I were issued our TLDs at the same time as we were working together.

In a statement received in July 2014 the Veteran's service comrade, DJ, indicated that he had also served with the Veteran together in the repair department of the USS L. Y. Spear from 1992 to 1994.  DJ stated, in pertinent part, as follows:

[The Veteran] has told me that his record of exposure only shows him wearing  a TLD on 4 occasions.  I assure you that this record is totally inaccurate.  We were required to wear a TLD anytime we worked one of these subs.

It was not uncommon for Nuclear medicine to have to these kinds of problems keeping track of TLD's and their record keeping.

In a letter received in July 2010 the Veteran's private oncologist (MW, MD) indicated, in pertinent part, as follows:

I have been treating [the Veteran] for Multiple Myeloma since February 2006.  Multiple myeloma is cancer of the plasma cells in bone marrow.

After talking with [the Veteran] concerning his [family's] lack of cancer history and hearing his work history in the United States Navy it is my professional opinion that [the Veteran's] Multiple Myeloma was most likely caused by his exposure to radiation while working in and around Nuclear Submarines as an electrician in past years.  Due to the slow-developing form of multiple myeloma it can take years before the symptoms of this disease are shown.

While the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, reflects that the Veteran had no exposure to radiation during service, the Board finds that the Veteran has submitted credible evidence indicating that his DD 1141 is not accurate.  As noted by service comrades PD and DJ, it is clear that the Veteran wore his TLD on more occasions than those noted in his records for the relevant time period.  The Board finds it significant that PD has essentially indicated that he and the Veteran had basically the same duties over the same time periods, yet had greatly diverging amounts of radiation exposure listed on their respective DD Form 1141s.  Further, the Veteran's statements regarding his duties  and radiation exposure on both the USS L. Y. Spear and the USS Bainbridge are credible, and consistent with the places, types, and circumstances of his service. 38 U.S.C. § 1154(a).  In sum, the Board finds that credible evidence exists that the Veteran was exposed to ionizing radiation during service.

As noted, the Veteran's private oncologist has linked the Veteran's multiple myeloma to exposure to radiation during service.  As for the probative value of Dr. W's opinion, the Board observes that Dr. W is intimately familiar with the Veteran's medical history, having had treated the Veteran for over 8 years.  As for his credentials and medical training, the Board observes that Dr. W is an Associate Professor of Medicine in the Department of Lymphoma/Myeloma at a state university's cancer center.  Dr W. has authored relevant medical articles dealing with the diagnosis and treatment of multiple myeloma, and his other published works have included the etiology of malignant tumors.  Dr. W also provided a rationale for his opinion, and, instead of providing a "generic" opinion, considered specific factors pertaining to the Veteran's individual case (such as family history and the onset of the Veteran's bone cancer) in rendering the opinion.

Based on the foregoing, service connection for multiple myeloma is warranted.


ORDER

Service connection for multiple myeloma is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


